48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gregory R. JOHNSON, Plaintiff-Appellant,v.Bishop L. ROBINSON, Secretary of Public Safety andCorrection Services;  Sewall B. Smith, Warden, MarylandState Penitentiary;  Theodore Purnell, Security Chief,Maryland State Penitentiary;  James N. Rollins, FormerWarden, Maryland State Penitentiary;  Bernard Smith, FormerAssistant Warden and Acting Warden, Maryland StatePenitentiary;  Hollis Thompson, Major, Former SecurityChief, Maryland State Penitentiary;  James Sanders, Major,Former Security Chief and Acting Assistant Warden, MarylandState Penitentiary;  William Jednorski, Major, Former ActingSecurity Chief, Maryland State Penitentiary, In theirindividual and official capacities, Defendants-Appellees.
No. 93-7272.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 2, 1995.

Gregory R. Johnson, appellant pro se.  Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied on Appellant's claim concerning prison living conditions and that relief be granted on Appellant's claim of exposure to a pervasive risk of harm.  The magistrate judge advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based on the recommendation.  Despite this warning, Appellant failed to object to the magistrate judge's recommendation.  The district court granted judgment for Appellees, adopting the portion of the magistrate judge's recommendation concerning conditions of confinement, but also finding that Appellant was not entitled to relief on his claim of exposure to a pervasive risk of harm.


2
To the extent that Appellant challenges the district court's grant of summary judgment for Appellees on the issue of exposure to a pervasive risk of harm, our review of the district court's opinion discloses that this appeal is without merit.  Appellant has waived appellate review of the district court's order adopting the magistrate judge's recommendation and denying relief on the living conditions claim because Appellant failed to file objections after receiving proper notice.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985);  see generally Thomas v. Arn, 474 U.S. 140 (1985).


3
Accordingly, we affirm the district court's order.  Johnson v. Robinson, No. CA-91-2347-H (D. Md. Oct. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED